UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4554


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICHOLAS R. CHAPMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:08-cr-00164-1)


Submitted:   October 4, 2010                 Decided:   October 21, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin, II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nicholas       R.     Chapman       appeals    his     thirty-six       month

sentence imposed on revocation of his probation.                      We affirm.

             Chapman, who requested a variance in this case, makes

a single contention on appeal:                    the district court imposed a

plainly unreasonable sentence because the court allegedly failed

to offer an individualized explanation for the sentence.                             We do

not agree.

             We     “review        probation       revocation        sentences,       like

supervised release revocation sentences, to determine if they

are plainly unreasonable.”              United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).             The first step in this analysis is a

determination of whether the sentence was unreasonable.                           United

States   v.       Crudup,    461    F.3d     433,    438     (4th Cir. 2006).           In

determining reasonableness, we generally follow the procedural

and   substantive        considerations       employed      in     reviewing   original

sentences.        Id.     However, “[t]his initial inquiry takes a more

‘deferential appellate posture concerning issues of fact and the

exercise      of        discretion’     than        reasonableness        review       for

guidelines        sentences.”         Moulden,      478     F.3d    at   656   (quoting

Crudup, 461 F.3d at 438).

             Although       the    district      court     must    consider    the    U.S.

Sentencing Guidelines Manual Chapter 7 policy statements and the

requirements of 18 U.S.C. § 3553(a) and 18 U.S.C. § 3583 (2006),

                                             2
“the   sentencing       court      retains       broad    discretion        to    revoke    a

defendant’s probation and impose a term of imprisonment up to

the    statutory      maximum.”         Moulden,        478     F.3d   at    657    (citing

Crudup, 461 F.3d at 439).                   In Chapman’s case, the statutory

maximum revocation sentence was ten years.

            “The court must provide a statement of reasons for the

sentence imposed, as with the typical sentencing procedure, but

this statement ‘need not be as specific as has been required’

for departing from a traditional guidelines range.”                              See United

States     v.   Thompson,         595     F.3d    544     (4th Cir. 2010)           (citing

Moulden,    478      F.3d    at   657).      If    a     sentence      imposed     after    a

revocation      is    not    unreasonable,        we     will    not   proceed      to    the

second prong of the analysis--whether the sentence was plainly

unreasonable.        Crudup, 461 F.3d at 438-39.

            A sentence is procedurally unreasonable only when the

district     court      commits     a     “significant          procedural       error”    in

imposing the sentence.              United States v. Curry, 523 F.3d 436,

439 (4th Cir. 2008).              A district court commits a significant

procedural      error       by:     “failing      to     calculate      (or      improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence    based       on    clearly    erroneous        facts,    or    failing      to

adequately explain the chosen sentence--including an explanation

for any deviation from the Guidelines.”                       Gall v. United States,

                                             3
552 U.S. 38, 51 (2007); see also United States v. Carter, 564

F.3d     325,     330        (4th Cir. 2009)             (holding          that,        while      an

“individualized         assessment       need       not    be    elaborate           or     lengthy,

. . . it must provide a rationale tailored to the particular

case . . . and [be] adequate to permit meaningful appellate

review”).        In    this    case,     Chapman         contends      that          the    district

court     committed      procedural        error         by     failing         to    include      an

adequate       statement       of     reasons        justifying            the       sentence     it

imposed.

               After    reviewing        the    record,         we     conclude            that   the

district       court    did    not     impose       an    unreasonable           sentence,        let

alone one that is plainly so.                       The court discussed Chapman’s

initial    sentencing          (where    he     was       placed      on    probation),           his

attempts to receive substance abuse treatment, and the faith

shown     in    him     by    the     court     and       by    the     Probation            Office.

Nevertheless,          the    court     concluded          that       Chapman’s            probation

violations      (which       included     possession           with    intent          to    deliver

marijuana) were significantly serious as to justify the term of

imprisonment imposed.               This explanation was not inadequate.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are    adequately          presented         in    the       materials




                                                4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5